DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ac current signal of the “auxiliary services”" in 3.  There is insufficient antecedent basis for this limitation in the claim.
The term ac is also indefinite as the first instance of each acronym must be defined in a set of claims. 
Claim 1 recites the limitation "the “auxiliary services”" in 3.  There is insufficient antecedent basis for this limitation in the claim. 
The limitation “auxiliary services” is also recited in quotations which does not appear to convey additional meaning or reason for the quotations. Claim 5 is also rejected for this limitation.
Claim 1 recites “the ac current signal of the transmission and distribution system” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “the step b signal” in line 6 which lacks antecedent basis.
Claim 1 recites “the step a signal” in line 6 which lacks antecedent basis.
Claim 1 recites “the ac current signal obtained in step b” which lacks antecedent basis.
The limitation “the ac current signal obtained in step b” is unclear because step b is a rectifying step which does not recite any obtaining. 
Claim 1 recites “the dc current signal rectified in step a” which lacks antecedent basis.
The term dc is indefinite because the first instance of each acronym must be defined in a set of claims.
Claim 1 recites “the value of the current measured in step e” in line 9 which lacks antecedent basis.
Claim 1 recites “the current measured in step e” in line 9 which lacks antecedent basis.
Claim 1 recites “the rms value” in line 10 which lacks antecedent basis.
The term rms is also indefinite as the first instance of each acronym must be defined in a set of claims.
Claim 1 recites “the signal measured in step d” which lacks antecedent basis. The same language should be used for each usage of the same element.
Claim 1 recites “the difference” in line 11 which lacks antecedent basis.
Claim 1 recites “the values obtained in steps f and g” which lacks antecedent basis. Furthermore the limitation is indefinite because steps f and g do not recite any obtaining. 
Claim 1 recites “the absolute value” in line 12 which lacks antecedent basis. 
Claim 1 recites “the step h difference” in line 12 which lacks antecedent basis.

Claim 1 recites “the tension” in line 15 which lacks antecedent basis.  
Claim 1 recites the limitation “about from 0 to 90 %” that is indefinite because the specification lacks some standard or reference for determining the degree of approximation of the word “about” with respect to the amount of tension. 

Claim 2 recites “the current measured in step d” in line 1 which lacks antecedent basis.
Claim 2 recites “steps I and j are applied.” This limitation is unclear as to what needs to be performed in order to satisfy the claimed limitation. Steps I and j are already necessary for performing claim 1 and claim 2 does not explicitly state that these steps are performed a second time.
Claim 3 recites “the step a dc signal” which lacks antecedent basis. 
The step a dc signal of claim 3 is unclear as step a does not mention a dc signal, but only an ac signal. 
Claim 5 recites “the tripping command” in line 10 which lacks antecedent basis.
Claim 5 recites “the dc current measurement” in line 11 which lacks antecedent basis.
Claim 5 recites “the rectifier outlet” in line 11 which lacks antecedent basis.
Claim 5 recites “the inverter outlet current” in line 11 which lacks antecedent basis.
 Claim 5 recites “the comparison” in line 12 which lacks antecedent basis.
Claim 6 recites “a differential rectifier” which is indefinite as to if it is the same or a different rectifier already introduced in claim 5.
Claim 10 recites “the differential rectifier” which lacks antecedent basis.

Claims 4, and 7-9 are also rejected for their dependence on rejected claims.
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 is presented as two separate sentences. Claims must be written as a single sentence.  Appropriate correction is required.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are not sufficiently readable. Many of the markings and labels are too blurry to discern. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (2012/0032617).
Regarding claim 5, Jones teaches a fault detecting apparatus in transmission and distribution systems comprising: a. an "auxiliary services" triphasic system (Fig 1, showing UVW phases) b. A rectifier connected to the "auxiliary services" triphasic system (14) c. An inverter connected to the rectifier (10) 
Wherein the control unit sends the tripping command of the rectifier and the inverter (gate signals), and compares the dc current measurement at the rectifier outlet with the inverter outlet current (compared to power demand P* from power reference P based on measured current values see [0069-0082]), sending a tripping signal (Trip) according to the comparison (see [0071] where controller 20 will trigger bridge 14 and 10 to adjust power based on power demand).

Regarding claim 6, Jones teaches the claimed apparatus in 5 where the transmission and distribution system connects to a differential rectifier and the control unit compares the ac current measurement of the transmission and distribution system with the dc current measurement at the rectifier outlet (see [0069] which finds a difference between the signals).

Regarding claim 7, Jones teaches the claimed apparatus in 5 where the connection to the transmission and distribution system is made through an instrumentation transformer (Shown in Fig 1 connected to each phase for measurement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Bailey (2010/0066551).
Regarding claim 1 Jones teaches a fault detecting method (see [0002]) in transmission and distribution systems (Fig 1) characterized by the following steps: a. Rectifying (at 10 see [0061]) the ac current signal of the "auxiliary services" system (AC signal from 6); b. Rectifying (signal from 6) and inverting (at 10) the ac current signal of the transmission and distribution system (see [0059]); c. Connecting the step b signal to step a signal (performed by 18, 20 and 24 see [0068-0072]); d. Measuring the ac current signal obtained in step b (measurement input to 18 IU, IV and IW see [0069]); e. Measuring the dc current signal rectified in step a (inputs to 20 see [0071]); f. Scaling the value of the current measured in step e by a scale k factor (scaled to power demand signal P*);  h. Finding the difference between the values obtained in steps f and g (see [0069] where the input and output signals are compared); i. Comparing the absolute value of the step h difference with a reference value m (compared to power demand P* based on power reference P); j. If the comparison made in step i is greater than the reference value m, a trigger signal is generated and the tension is maintained between the dc points of step b in about from 0 to 90 %, of the operating tension with no fault (see [0071] where controller 20 will trigger bridge 14 to adjust power based on power demand).
Jones does not explicitly teach calculating the rms value of the signal measured in step d
Bailey however teaches a similar method (Fig 4 and [0006]) wherein in detecting faults and controlling the distribution system (see [0037]) calculates the rms value (RMS [0047]) of each detected current for comparison and fault detection (see [0047]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Jones to include the RMS determination of Bailey in order to perform more accurate comparisons and determination of faults in the power conversion systems. 



Regarding claim 3, Jones in view of Bailey teaches the method claimed in 1, and Jones further teaches where in step j, if the made comparison in step I is 2 greater than the reference value m, generates a tripping signal and it increases the tension between a 0 and a 3 % in the step a dc signal (see [0071] where controller 20 will trigger bridge 14 to adjust power based on power demand).

Regarding claim 4, Jones in view of Bailey teaches the method claimed in 1, but does not explicitly teach where the reference value m is between 0.005 and 0.05. However, because Jones attempts to match the compared power demand to reference power it would have been obvious to one of ordinary skill in the art at the time of the effectively filed date for Jones to utilize a small variation such as the claimed .005 to .05 in order to more accurately provide the demanded power. 

Regarding claim 10, Jones teaches the claimed apparatus in 5 but does not explicitly teach wherein the differential rectifier is uncontrolled and constituted by diodes.
Bailey however teaches a similar apparatus (Fig 4) including wherein the differential rectifier is uncontrolled and constituted by diodes (206).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Jones to include the uncontrolled rectifier of Bailey in order to reduce cost of the system by simplifying the rectifier. 


Bailey however teaches a similar apparatus (Fig 4) including wherein the differential rectifier is an uncontrolled triphasic converser (206).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Jones to include the uncontrolled rectifier of Bailey in order to reduce cost of the system by simplifying the rectifier. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Zhang (2018/0159421).
Regarding claims 8, Jones teaches the claimed apparatus in 5, but does not explicitly teach a triphasic converter bridge of thyristors controlled with a tripping angle of between 0 and 90. 
Regarding claim 9, Jones teaches the claimed apparatus in 5, but does not explicitly teach a triphasic converser bridge of thyristors whose tripping angle is between 90 and 180.
Zhang however teaches a similar apparatus (Fig 1) including use of thyristors for a triphasic bridge rectifier (see [0120]) and triphasic bridge inverter (see [0120]) wherein the tripping angles are inverted (see [0025, 0046, 120] and claim 37).
It would have been obvious to one of ordainry skill in the art at the time of the effectively filed date to modify the apparatus of Jones to include the thyristor rectifier and opposing firing angles in order to reduce cost as suggested by Zhang (see [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         
/ALVARO E FORTICH/               Primary Examiner, Art Unit 2867